


110 HRES 1512 IH: Expressing support for designation of

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1512
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Mr. Hall of Texas
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of
		  February 8, 2010, as Boy Scouts of America Day in celebration of
		  the 100th anniversary.
	
	
		Whereas Boy Scouts of America was incorporated by Chicago
			 publisher, William Boyce on February 8, 1910, after learning of the scouting
			 movement during a visit to London;
		Whereas, on June 21, 1901, a group of 34 national
			 representatives met, developed organization plans, and opened a temporary
			 national headquarters in New York;
		Whereas the purpose of Boy Scouts of America is to “teach
			 [boys] patriotism, courage, self-reliance, and kindred values”;
		Whereas by 1912, Boy Scouts were enrolled in every
			 State;
		Whereas in 1916, Congress granted Boy Scouts of America a
			 Federal charter;
		Whereas each council will commit each Boy Scout to perform
			 12 hours of community service yearly, totaling 200,000,000 community service
			 hours each year;
		Whereas there are now more than 111,000,000 Boy Scouts,
			 and the organization is found in 185 countries around the world;
		Whereas February 8, 2010, would be an appropriate day to
			 designate as Boy Scouts of America Day in celebration of the
			 100th anniversary; and
		Whereas Boy Scouts of America endeavors to develop United
			 States citizens who are physically, mentally, and emotionally fit, have a high
			 degree of self-reliance as evidenced in such qualities as initiative, courage,
			 and resourcefulness, have personal values based on religious concepts, have the
			 desire and skills to help others, understand the principles of the United
			 States social, economic, and governmental systems, take pride in their American
			 heritage and understand our Nation’s role in the world, have a keen respect for
			 the basic rights of all people, and are prepared to participate in and give
			 leadership to the American society: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the designation of Boy Scouts of America Day in
			 celebration of the 100th anniversary.
		
